Citation Nr: 1604365	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  08-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for vision impairment, claimed as blurred vision, to include as secondary to hypertension.

2.  Entitlement to service connection for impaired heart rhythm, to include tachycardia, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1992 to April 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran has since relocated, and the San Diego, California, RO has assumed jurisdiction over his claims.

The Board remanded the above matters to the Agency of Original Jurisdiction (AOJ) in September 2013 and March 2015 for additional development.  During the processing of the most recent remand, the AOJ granted service connection for residuals of a stroke; this represents a full grant of the benefit sought on appeal with regard to that issue, and hence there is no further question for consideration by the Board.

The Veteran testified at a May 2013 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  The only diagnosed chronic eye conditions, astigmatism and presbyopia, are congenital and developmental disorders which are not aggravated by service-connected hypertension.

2.  No disability manifested by an abnormal cardiac rhythm, to include tachycardia, is diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for service connection of blurred vision are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection of an impaired heart rhythm are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  May 2006 and April 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Social Security Administration has certified that there are no records relevant to the Veteran available, as he has not filed a claim for disability benefits.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted, and necessary opinions obtained, in 2006, 2012, 2013, and 2015.  The examiners made clinical findings and rendered requested nexus opinions,  The Board has previously identified inadequacies in the examinations; in 2015, updated opinions compliant with the Board's March 2015 remand were secured, curing those deficiencies .  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examinations of record are now adequate for adjudication.

At the Veteran's May 2013 hearing, the undersigned discussed the elements of each of the claims on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Additionally, a disability which is proximately due to or the result of a service-connected disease or injury, or is aggravated thereby, shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Vision

With regard to disabilities of the eye, regulations establish that refractive errors, which includes presbyopia and astigmatism, are not considered service-connectable disability entities.  38 C.F.R. § 3.303(c).  Service connection for both these currently diagnosed conditions must therefore be denied as a matter of law.

The Board has considered whether there is any other current disability of the eyes which may be subject to service connection, to include any aggravation of age-related presbyopia beyond the natural progression of the condition.  The recent April 2015 addendum opinion, by the same doctor who examined the Veteran in October 2013, addressed the aggravation question.  She asserted in October 2013 that presbyopia was an age-related defect, and was unrelated to hypertension, as all people over 40 developed it.  In her addendum, she specified that the lack of any relationship included the potential for aggravation.  She also reiterated that presbyopia and astigmatism are developmental or congenital disorders not subject to service connection.

The Board has also considered, and the examiners have now specifically addressed, the possibility of some other additional vision or eye changes due to hypertension.  A May 2006 VA ophthalmology note indicated the presence of "mild hypertensive changes" but did not specify what these were; the doctor noted that the Veteran had begun medication for hypertension and was compliant.  The recent VA examiner, the only doctor to address this finding, stated that there were no current hypertensive changes or any condition of the eyes which was related to hypertension.  This lack of diagnosis is in agreement with the multiple prior eye examinations, which limited diagnoses to refractive errors and skin growths on the eyelids.  

Based on the repeated examination findings which failed to note any hypertensive changes or specifically excluded such, and the context of the May 2006 progress note which implied that the observed changes were acute and transitory, and would (and did, apparently) respond to the regular treatment of hypertension, the Board finds that there is no current, chronic service-connectable disability of the eyes.  

The Board is aware that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, as the evidence indicates that the May 2006 progress note is referencing a temporary effect of hypertension, and not a permanent structural change of the eye or vision, McClain is not applicable here.  The current case is more akin to a Veteran having a cold at the time he files a claim for chronic rhinitis.

Accordingly, service connection for blurred vision is not warranted; the preponderance of the evidence is against the claim, and there is no doubt to be resolved.

	Impaired Heart Rhythm

A crucial element for service connection is the presence of a current disability.  Here, VA treatment records note that in June 2005, a Holter monitor registered episodes of a tachycardic heartbeat, meaning a fast rhythm.  A June 2006 VA examination noted this, but did not diagnose any disability or condition manifested by tachycardia or abnormal heart rhythm.

In December 2012, referencing the Veteran's report of a period of rapid heartbeat and the Holter results, a VA examiner checked boxes indicating a past or current diagnosis of a supraventricular arrhythmia, but stated in his remarks that he did not in fact have an arrhythmia.

Because of this apparent conflict, the Board in September 2013 ordered a new examination and clarifying opinion.  The October 2013 examiner found no arrhythmia; she noted the past reports of rapid heartbeat, but sated no related diagnosis was warranted.

The Board again sought clarification of the evidence, and asked the October 2013 examiner to better explain the apparently abnormal Holter results from 2005 in light of her statement that no condition existed.

In April 2015, the VA examiner explained that the presence of a rapid heartbeat-tachycardia-in 2005 was not in and of itself a condition or even dangerous.  It is not an arrhythmia, and the irregular or premature beats are part of the normal range.  She distinguished the Veteran's results from ventricular tachycardia, which is a diagnosable and very dangerous condition.  She also cited the fact that clinical notes since 2005 did not show any tachycardic episodes, with rates of less than 100.  In effect, the examiner explained that the 2005 Holter results showed a benign laboratory result, and such was not diagnostic of any condition, and was not itself a disability.  She noted that the results shown by the Veteran, who has an anxiety condition, are the same or similar as those which might be shown by anyone who is frightened or excited.

In sum, she opined that no heart condition manifested by an irregular rhythm was present at any time during the appellate period.

There is, therefore, no competent and credible evidence of an impaired heart rhythm disability.  The apparent conflict in the medical evidence has been explained, and is found to be uniformly against the claim.  The Veteran is competent to note a feeling of a racing heart, and has done so, but lacks the knowledge and training necessary to diagnose any condition related to those feelings.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  The discussion by the April 2015 examiner makes the medical complexity of the issue very clear.

In the absence of a current disability, service connection cannot be granted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.


ORDER

Service connection for blurred vision is denied.

Service connection for impaired heart rhythm, to include tachycardia, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


